Citation Nr: 0002383	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  96-19 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War 
Inc.


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969.  He served in Vietnam from March 1967 to March 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied service connection for 
PTSD.


FINDING OF FACT

The diagnoses of PTSD are not supported by credible 
supporting evidence that the claimed inservice stressors 
actually occurred.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 1154(b), 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304(f), 4.125(a) (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records show no references to PTSD.  Service 
personnel records show that the appellant served in Vietnam 
with Headquarters and Company A, 725th Maintenance Battalion 
from March 1967 to March 1968.  He participated in Vietnam 
Counteroffensive Phases II and III, as well as the Tet 
Counteroffensive.  His military occupational specialty was 
manual central office repairman.  There is no evidence that 
the veteran served in combat.

A January 1995 report, submitted by Talmadge V. Hays, M.D., 
and VA outpatient reports, dated in August 1995, reflect that 
the veteran was seen for an unrelated skin disorder.  When 
examined by Dr. Hays, the veteran reported that he had served 
in Vietnam from March 1967 to March 1968, and was assigned to 
a maintenance battalion for the 25th Infantry.

During an October 1995 VA PTSD examination, the veteran 
reported that he had  spent most of his military service 
stationed at Cu Chi, and that his primary responsibility was 
performing telecommunications maintenance with the 725th 
Maintenance Battalion.  He reported that he had performed 
perimeter guard duty ever four to five days but that he had 
not been involved in combat.  The veteran indicated that 
while his station received nightly in-coming rocket and 
mortar attacks, he did not receive any injuries.  The 
appellant reported that his life was threatened nightly 
during the attacks.  At the time of the examination, the 
veteran was unemployed but the examiner noted that for the 
previous eight to ten years, he had worked as a janitor.  
After service, the veteran related that he had performed odd 
jobs such as, carpentry and working in a tobacco warehouse.  

During the examination, the veteran complained of sleep 
disturbance, difficulty maintaining relationships and 
concentrating, feelings of survival guilt and a loss of 
interest in activities.  The examiner noted that the veteran 
was seeing a VA psychologist at the VA Medical Center in 
Lexington, Kentucky and that he was benefiting from the 
visits.  Axis One diagnoses of dysthymic disorder and major 
depression of moderate severity were entered.  An assessment 
of PTSD was not entered.  

Numerous VA reports, dating from September 1995 to March 
1997, reflect that the veteran was seen by Erling Eng, Ph.D., 
with complaints associated with his service in Vietnam.  The 
veteran related that he saw bodies of dead soldiers and that 
he had feelings of guilt.  In January 1995, diagnoses of 
major depression with suicidal intent, but no plan; and 
dysthymia were entered.  A Mental Health clinic report, dated 
in September 1995, reflects that the veteran complained of 
having weird dreams, insomnia, intrusive thoughts and 
problems with his spouse.  A provisional diagnosis of 
questionable PTSD was entered.  In September 1995, Dr. Eng 
reported that the veteran had been referred to him by another 
veteran with PTSD.  At that time, the veteran complained of 
an inability to concentrate and depression.  Dr. Eng felt 
that PTSD was apparent despite the veteran's passive exterior 
which was defensive and depressive.  A diagnosis of dysthymia 
was entered in October 1995.  In February 1996, Dr. Eng 
indicated that the veteran's wife's stress had increased as a 
result of the veteran's PTSD.  While these reports show that 
Dr. Eng had made a reference to PTSD, a clear diagnosis of 
PTSD based on a verified stressor was not entered. 

A Social Security Award Determination letter and the medical 
records upon which the decision was based were received by 
the RO in November 1997.  The reports reflect that the 
veteran was entitled to disability benefits on March 1, 1995 
as a result of an anxiety disorder.  A social security award 
examination report by Shelle G. Dietrich,. Psy.D, dated in 
October 1995, reflects that the veteran suffered from PTSD.  
The veteran reported that he had served in the United States 
Army and that he had performed communications work (i.e., 
operating and repairing telephone lines and switch boards).  
During the examination, the veteran complained of nightmares, 
insomnia and low energy.  The veteran's wife reported that 
the veteran had low energy and that he was unhappy.  Dr. 
Dietrich indicated that the veteran had sought treatment with 
Dr. Eng at the VA and that he had been diagnosed as having 
PTSD.  During Dr. Dietrich's evaluation, the veteran reported 
that during service in Vietnam he saw a stretcher with six 
different body parts on it, a man with both of his legs and 
arms blown off with a cigarette stuck in his mouth, and that 
he had been shot at by snipers.  He indicated that he spent 
most of his time alone, had crying spells and had trouble 
relaxing. He related that he had last worked as a janitor in 
1992.  After a mental status examination, an Axis One 
diagnosis of PTSD was entered.

A February 1998 letter from the United States Armed Services 
Center for Research of Unit Records Unit History and copies 
of 1967 and 1968 unit histories submitted by the 725th 
Maintenance Battalion (Infantry Division) are of record.  
These reports reflect that the appellant's battalion 
sustained mortar, rocket and ground attacks in the vicinity 
of Cu Chi, Dau Tieng, and Tay Ninh.  It was also reported 
that on numerous occasions, radar repair specialists were 
flown to field radar sights during the day and night to 
repair essential radar equipment and that the men were 
exposed to hostile enemy fire  The record does not reflect 
that the appellant was a radar specialist, nor does it 
reflect that the appellant was exposed to hostile fire in 
combat, nor does the appellant contend otherwise.  It was 
reported that the veteran was a maintenance repairman, and 
the records were unable to confirm whether or not he 
performed guard duty, or served with graves registration 
during his tour in Vietnam.

A review of an October 1998 VA PTSD examination report 
reflects that the examiner had reviewed the appellant's 
entire medical record prior to the examination, and that he 
had previously examined the veteran in October 1995.  The 
veteran reported that although he was never involved in any 
direct combat or was wounded during his service in Vietnam, 
his unit experienced incoming assaults on a nightly basis.  
He also indicated that he had performed perimeter guard duty.  
The veteran complained of being angry, feeling uncomfortable 
in social situations, having a decrease in energy and 
difficulty concentrating, being depressed and experiencing a 
loss of interest in his hobbies.  The veteran related that he 
would often contemplate dying or being dead but that he did 
not have any active suicidal plan.  He found his life 
uneventful and he had difficulty envisioning a future for 
himself.  He described having recurrent dreams of being 
chased by Vietnamese and of being killed.  The examiner noted 
that the veteran had sleep disturbance, panic attacks and 
feelings of survival guilt.  After a complete mental status 
examination, a diagnosis of post traumatic stress syndrome 
was entered.  The examiner commented that the symptoms 
presented by the veteran were insufficient for a diagnosis of 
PTSD as the veteran lacked sufficient intensity in the realm 
of re-experiencing criteria as well as those of persistent 
avoidance of stimuli.  The examiner noted that the 
appellant's re-experiencing was not directly related to his 
personal experiences and intensity which would warrant a 
diagnosis of PTSD.  

In a January 1999 addendum to the October 1998 VA 
examination, it was argued that an examination by a Board of 
two psychiatrists, as requested by the rating board, was 
unnecessary as it was against the policy of the Department of 
Psychiatry, and that the October 1998 examination had been 
conducted by a Board-certified psychiatrist.  

Statements, submitted by [redacted] and [redacted], dated in 
April 1999, are of record.  Ms. [redacted] indicated that she felt 
that the veteran was 100 percent disabled as a result of his 
PTSD symptoms such as, depression, sleep disturbance, lack of 
concentration, memory problems, and anger.  Mr. [redacted] 
reported that he had know the veteran for five years and that 
the appellant had been affected by Vietnam.
  
II.  Analysis

The Board notes that the veteran has presented a claim that 
is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  The Board is also satisfied that all relevant 
facts have been properly developed.  No further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a). 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection 
for PTSD requires: medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a) (conforming to the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV)); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (1999). 

Prior to June 18, 1999, the old requirements for service 
connection for PTSD were: medical evidence establishing a 
clear diagnosis of the condition; credible supporting 
evidence that the claimed stressor actually occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1998).  The prior regulation provided 
that, if the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  The prior regulation also provided that, if the 
claimed in-service stressor was related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded a combat citation, such as the 
Purple Heart Medal, Combat Infantryman Badge, or similar 
combat citation, was accepted, in the absence of evidence to 
the contrary, as conclusive evidence of the claimed in-
service stressor.  Id.

With respect to either regulation, if it is determined that a 
veteran did not engage in combat with the enemy, or the 
claimed stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See West v. Brown, 7 Vet. App. 70, 76 (1994). 

Generally, when a law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The Board 
concludes that service connection for PTSD is not warranted 
under either the new or old regulation.  In rendering this 
conclusion, the Board notes that the substance of the 
previous 38 C.F.R. § 3.304(f) has not been significantly 
altered.  Under the new regulation, the three requirements 
remain essentially unchanged.  It still requires medical 
evidence of a current diagnosis, a medical link between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f) (1999).  Therefore, 
because the general requirements of the regulation have not 
been substantively changed, the Board finds that the veteran 
was not prejudiced by not being notified of the change in the 
regulation.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In this case, two psychologists who did not have access to 
all of the records have diagnosed PTSD.  On the other hand, 
one VA psychiatrist who did have access to all of the records 
was unable to find that the appellant had PTSD.  Hence, as 
the latter examinations were more through and based on a 
consideration of all of the evidence the preponderance of the 
evidence shows that the psychiatric examinations are of 
greater probative value, and that the claim should be denied 
in light of that fact.  Even assuming, however, that the 
veteran has PTSD the question would still remain whether 
there is credible supporting evidence that the claimed 
stressor actually occurred, and in this regard, the 
preponderance of the evidence is against the appellant's 
claim.

The veteran claims that he has PTSD because he lived through 
sniper fire, rockets artillery shelling, and looking at dead 
Americans day after day.  Significantly, however, the 
appellant has on several occasions specifically denied ever 
participating in combat.  Further, the appellant was not in a 
combat arms military occupational specialty, but rather he 
served away from the front lines as a manual central office 
repairman.  Moreover, while the veteran's battalion history 
confirms enemy mortar, rocket and ground attacks at Cu Chi, 
Dan Tieng and Tay Ninh, that same history does not reveal 
that the appellant's unit, Headquarters and Company A, was 
itself ever directly attacked.  More importantly, the unit 
history does not show that the veteran himself was ever a 
victim of any such attack, or that members of his unit were 
killed or wounded in any such attack.  As such, the appellant 
cannot be found to have served in combat.  Without combat 
service credible evidence of an inservice stressor is 
mandatory.  Notably, however, there are no service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony.   Additionally, there are no service 
records or other corroborative evidence which substantiates 
or verifies the veteran's testimony he and/or members of 
Headquarters and Company A, ever performed guard duty or 
other duties with a graves registration unit.  Finally, there 
are no service records or other corroborative evidence which 
substantiates or verifies any other stressor used by the 
psychologists to justify a diagnosis of PTSD.  Without 
independent evidence verifying the appellant's claim of an 
inservice stressor the Board cannot grant service connection 
for PTSD.  38 C.F.R. § 3.304(f).  Therefore, the Board finds 
that the claim of entitlement to service connection for PTSD 
must be denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board also considered the argument that the veteran is 
entitled to an examination by two board certified 
psychiatrists.  The Board finds, however, that even assuming 
that the appellant has a diagnosis of PTSD, another 
examination diagnosing PTSD would be of little benefit to the 
appellant.  Rather, at this point the claim must be denied 
because the appellant is unable to provide credible evidence 
that the claimed stressors actually occurred.  As a new 
examination will not resolve this problem, a new examination 
is not in order.


ORDER

Service connection for PTSD is denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

